Exhibit 10.2

 

ADDENDUM NO. 1

TO AGREEMENT No. 97 1020 1026 0000 1702 0388 9318

OVERDRAFT FACILITY

OF 23 May 2019 (“AGREEMENT”)

[ex10-2_001.jpg] 

 

The Agreement is made on the day it is signed by the last of the parties’
representatives.

 

Powszechna Kasa Oszczędności Bank Bank Polski Spółka Akcyjna with its registered
office in Warsaw, address: ul. Puławska 15, 02-515 Warsaw, registered under KRS
number 0000026438 in the District Court for the Capital City of Warsaw, 13th
Commercial Division of the National Court Register, Tax ID: PLN 525-000-77-38,
REGON (stat. ID): 016298263, share capital (paid-in capital) PLN
1,250,000,000.00 (PKOBP SA), represented by:

 

1.Paweł Krzywdziuk – Proxy,

 

2.Renata Kwotek – Proxy,

 

and

ASEC Joint Stock Company with its registered office in Krakow, address: ul.
Wadowicka 6, 30-415 Kraków, registered in the District Court for
Krakow-Śródmieście in Krakow, 11th Commercial Division of the National Court
Register under KRS number 0000034383, Tax ID: 677-193-09-64, REGON: 351324446,
share capital(paid capital) PLN 4107,000.00 ( “Borrower”), represented by:

 

1.Agnieszka Światły –CEO

 

2.Tomasz Boryczko – Member of the Board,

 

(collectively, “Parties”), make this Addendum No. 1 (“Addendum”) to the
Agreement, to read as follows:

 

§ 1

 

1. The Parties agree to amend the Agreement to the following extent:

 

1) the loan term and the utilization term shall be extended by 6 (six) months,
i.e. until November 22, 2020, starting from the day following the last day of
the loan term and the utilization term indicated in the existing provisions of
the Agreement;

 

2) both the utilization term and the loan repayment term expire on the last day
of the loan term, in accordance with item 1 above,

 

3) in § 7 para. 3 item 1 shall be amended to read as follows:

 

“1) submitting the documents, in the originals, required by the law and copies
of the documents that have been provided using the electronic channel, i.e. by
e-mail from the Borrower’s e-mail address: molszewska@otieuropa.com and
aswiatly@otieuropa.com at each request of PKO BP SA, no later, however, than in
within 7 (say: seven) days from the date of such request by PKO BP SA. “;

 

4) in § 8 point 7 shall be amended to read as follows:

 

“7) all copies of documents provided in connection with the Agreement by email
from the Borrower’s email address molszewska@otieuropa.com and
aswiatly@otieuropa.com are a faithful representation of the original documents
in the Borrower’s permanent possession, and the Borrower is aware of criminal
liability for providing false information regarding the documents provided in
this way and the responsibility for the actions of the persons the Borrower
entrusted with providing the copies of the documents by e-mail from the
abovementioned email address.”;

 

5) § 13 para. 2 item 1 shall be amended to read as follows:

 

“1) to PKO BP SA:

Powszechna Kasa Oszczędności Bank Polski Spółka Akcyjna

1st Regional Corporate Center in Warsaw,

ul. Chłodna 52,

00-872 Warsaw,

Phone number: 22 597 41 14

e-mail pawel.krzywdziuk@pkobp.pl; RCK.I.Warszawa@pkpb.pl

or another of which PKO BP SA may notify the Borrower no less than five business
days in advance. “

 

2. The Borrower hereby confirms that all representations, warranties and
obligations made by the Borrower in the Agreement remain true, effective and
valid as at the date of signing the Addendum.

 

3. The Borrower declares that all collaterals established by the Borrower for
the obligations arising from the Agreement remain in force.

 

§ 2

 

The other provisions of the Agreement shall remain unchanged.

 

§ 3

 

Due to the conclusion of the Addendum, PKO BP SA shall collect, without a
separate instruction from the Borrower, the applicable commissions and bank fees
in the amounts specified in the Agreement, in an amount proportional to the
extended loan term. The bank commissions and fees shall be collected on the day
of conclusion of the Addendum, in the manner specified in the Agreement, for
which the Borrower hereby authorizes PKO BP SA.

 

§ 4.

 

The Addendum shall form an integral part of the Agreement and shall come into
force on the day on which it is signed.

 

§ 5

 



1

 

 

1. The Addendum is made in 2 (two) counterparts, 1 (one) for each of the Parties
hereto.

 

2. This document is made / the declaration of intent is made by the proxy in
electronic format and signed with qualified electronic signatures using
qualified certificates, in accordance with the provisions of the Act of 5
September 2016 on Trust Services and Electronic Identification.

 

Signatures of persons acting on behalf of the Borrower:   Signatures of persons
acting on behalf of PKO BP SA:       Signed by:   Signed by:       /s/ Agnieszka
Światły   /s/ Renata Elzbieta Kwitek Agnieszka Światły, CEO   Renata Elzbieta
Kwitek, Proxy Date: 5.11.2020 2:16 p.m.   Date: 5.11.2020 2:48 p.m.       Signed
by:           /s/ Tomasz Stanisław Boryczko     Tomasz Stanisław Boryczko,
Member of the Board     Date: 5.11.2020 2:23 p.m.    

 

 

2



 

